Exhibit 10.3

LOGO [g46821g07l89.jpg]

September 7, 2007

Mr. Walter M. Rosebrough, Jr.

831 Farm Quarter Road

Mt. Pleasant, SC 29464

Dear Walt:

STERIS Corporation (“STERIS” or “Company”) is pleased to present our offer of
employment to you. Upon approval by the STERIS Board of Directors (the “Board”)
and execution by you and STERIS, this letter agreement will be effective
October 1, 2007 (the “Effective Date”), and contain the terms and conditions of
your employment and the rights and obligations of the parties relating to your
employment. Notwithstanding anything herein to the contrary, you will be an
at-will employee of the Company, and either you or the Company may terminate
your employment with the Company at any time for any reason or for no reason.

1. Position and Duties. Upon the Effective Date, you will have the positions and
titles of President and Chief Executive Officer, reporting to the Board. You
will have the duties, responsibilities, obligations and authority of an
executive serving in such positions, subject to Board approvals and delegations.
While you are employed in such positions, you will devote your best efforts and
your full business time and attention (except for permitted vacation periods,
reasonable periods of illness or other incapacity, and not more than 3 company
board memberships in addition to membership on STERIS’s Board, subject to Board
approval, provided that no more than 2 of such board memberships may be on
public company boards) to the business and affairs of STERIS. You will perform
your duties, responsibilities, and obligations to the best of your abilities in
a diligent, trustworthy, ethical, responsible, businesslike and efficient
manner. You will perform your duties and responsibilities principally in the
metropolitan area of the Company’s headquarters in Mentor, Ohio. Upon the
Effective Date, you will be appointed as a member of the Board and, provided you
continue to serve as President and Chief Executive Officer, the Board or the
Compensation and Corporate Governance Committee of the Board (“Committee”) will
nominate you to stand for election as a member of the Board at the Company’s
2008 Annual Meeting of Shareholders.

2. Compensation. During the Term, you shall be entitled to the compensation and
benefits described in this Paragraph 2.

(a) Salary. Your initial base salary rate during the Company’s fiscal year that
commences on April 1, 2007 and ends on March 31, 2008 (“FY08”) will be $750,000
per year and will be subject to annual or other periodic review by the Board or
the Committee.

(b) Bonus/FY08 Incentive. During FY08, you will be eligible to participate in
the Company’s Senior Executive Management Incentive Compensation Plan (“SEMICP”)
with an incentive award based on achievement of specified performance goals and
criteria identified by the Board, at a guideline rate of 100% and a maximum
award not to exceed 175% of your base salary earned in FY08.

(c) Senior Executive Management Incentive Compensation Plan. After FY08, you
will be eligible to participate in the SEMICP with an incentive award based on
achievement of specified performance goals as determined by criteria and other
performance measures and target attainment as may be established by the
Committee.

(d) Initial Equity Compensation. For FY08, you will be entitled to receive a
grant of 12,000 STERIS restricted stock units (“Restricted Stock Units”) and
35,000 options on STERIS common shares (“Stock



--------------------------------------------------------------------------------

Options”) subject and pursuant to the terms and conditions of the STERIS
Corporation 2006 Long Term Equity Incentive Plan (the “2006 Equity Plan”) and
the applicable Restricted Stock Unit and Non-Qualified Stock Option agreements,
which you will be required to sign. These FY08 Stock Option and Restricted Stock
Unit grants will be granted on the tenth trading day after the Effective Date.
The exercise price of the FY08 Stock Options and the value assigned to the FY08
Restricted Stock Units will be the closing price of STERIS common stock on the
New York Stock Exchange on the date of grant.

(e) Equity/Long Term Incentive Awards. After FY08, you will also be entitled to
participate in Restricted Stock Unit, Stock Option, and other equity incentive
compensation awards pursuant to the 2006 Equity Plan or other plans or programs
approved by shareholders or the Board, with such participation as determined by
the Board or the Committee.

(f) Expense Reimbursement. STERIS will reimburse you for all reasonable business
expenses incurred by you during your employment in the course of performing your
duties under this Agreement that are consistent with STERIS policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to requirements applicable generally with respect to reporting
and documentation of such expenses.

(g) Benefits. You will be entitled to participate in STERIS’s standard benefit
programs applicable to other salaried employees of STERIS (the “Standard
Benefits Package”). The Standard Benefits Package means those benefits (which
may include the STERIS Retirement Savings Plan, deferred compensation program,
medical and dental programs, short-term and long-term disability benefits, life
insurance, business travel accident coverage, flexible spending accounts, and
employee assistance program) for which STERIS’s salaried, non-union, employees
located in the Company’s headquarters location are from time to time generally
eligible, as determined from time to time by the Committee or the Board.
Notwithstanding anything to the contrary, the Standard Benefits Package will not
include the right to participate in any severance, separation or termination
plan, program or benefit, which you agree is superseded and fully replaced by
this agreement.

(h) Change of Control Agreement. The Board has approved the execution by the
Company of a Change of Control Agreement with you upon the Effective Date (your
“Change in Control Agreement”).

(i) Sign-On Compensation. You will receive a one-time payment and equity grant
as follows: (i) cash payment in the amount of $200,000, (ii) a grant of 100,000
Stock Options, and (iii) a grant of 33,000 Restricted Stock Units. The cash
payment will be paid to you on the Effective Date. The one-time grants of Stock
Options and Restricted Stock Units described in this subsection are subject and
pursuant to the 2006 Equity Plan and the applicable Restricted Stock Unit and
Non-Qualified Stock Option agreements and will be made on the tenth trading day
after the Effective Date. The exercise price of the Stock Options and the value
assigned to the Restricted Stock Units will be the closing price of STERIS
common stock on the New York Stock Exchange on the date of grant.

(j) Other. You will also be entitled to the following: (i) four (4) weeks of
paid vacation per year; (ii) a car allowance equal to $1,250 per month; (iii) an
annual allowance for financial planning and tax preparation up to $5,500 per
year, payable upon submission of appropriate documentation; (iv) participation
in the executive physical program established by STERIS and approved by the
Committee; (v) club dues and related initiation fees as approved by the
Committee; and (vi) reimbursement, in accordance with STERIS’s relocation
policy, for your reasonable expenses incurred in relocating yourself and your
family to the Mentor, Ohio area.

You understand that your compensation will be subject to applicable withholding,
deductions and contributions. To the extent that any benefit described in
Subparagraph 2(f) or 2(j) or Subparagraph 5(b)(i) is provided through
reimbursement of incurred expenses and the right to receive such reimbursement
would constitute the deferral of compensation within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), any such
reimbursement shall be for appropriate expenses incurred by you during the Term
and such reimbursement shall be made not later than December 31 of the year
following the year in which you incur the expense. In no event will the amount
of expenses so reimbursed by STERIS in one year affect the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.



--------------------------------------------------------------------------------

In addition, if the Company’s financial statements for any fiscal year of the
Company falling within the Term are required to be restated due to material
noncompliance, as a result of misconduct, with any financial reporting
requirement you shall, at the request of the Board or the Committee, return or
forfeit, as applicable, all or a portion (but no more than one-hundred percent
(100%)) of any bonus or incentive award (including equity awards) made to you
with respect to any fiscal year of the Company the financial results of which
are negatively affected by such restatement. The amount to be recovered from you
shall be the amount by which the bonus or incentive compensation award exceeded
the amount that would have been payable to you had the Company’s financial
statements been initially filed as restated (including, but not limited to, the
entire award), as determined by the Board or the Committee. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from you, (ii) by reducing (subject to applicable law and the terms
and conditions of the applicable plan, program or arrangement) the amount that
would otherwise be payable to you under any compensatory plan, program or
arrangement maintained by the Company, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s compensation practices, or (iv) by any combination
of the foregoing.

3. Other Agreements. You agree, in connection with your employment with STERIS,
to execute and be bound by the terms and conditions of the following agreements:
(a) Change of Control Agreement (Tier 1); (b) Restricted Stock Unit Agreements;
(c) Non-Qualified Stock Option Agreement; (d) Non-Disclosure and Non-Competition
Agreement; and (e) Code of Business Conduct (collectively, the “Other
Agreements”).

4. Term.

(a) Except as hereinafter provided, the term of this letter agreement (the
“Term”) shall commence upon the Effective Date and shall continue until the
close of business on the third anniversary of the Effective Date.

(b) On the third anniversary of the Effective Date and on each anniversary
thereafter, unless the Term shall have ended pursuant to subparagraph 4(c) below
or the Company shall have given you thirty (30) days written notice that the
Term will not be extended, the Term shall be extended for an additional year.

(c) Notwithstanding (a) or (b) above, the Term shall end upon the termination of
your employment with the Company for any reason.

5. Post-Employment Benefits.

(a) Accrued Compensation/Benefits. Upon the termination of your employment for
any reason during the Term, you will cease to have any rights to compensation or
benefits and except as otherwise set forth herein, you shall be entitled only to
(i) any base salary that has accrued but is unpaid, any reimbursable expenses
that have been incurred but are unpaid, and any unexpired vacation days that
have accrued under STERIS’s vacation policy but are unused, as of the end of
your employment; (ii) any plan benefits that by their terms extend beyond
termination of your employment but only to the extent provided in any such
benefit plan in which you have participated as an employee of STERIS; and
(iii) any benefits to which you are entitled under Part 6 of Subtitle B of Title
I of the Employee Retirement Income Security Act of 1974, as amended (“COBRA”).

(b) Severance. If your employment terminates during the Term by reason of your
death or Disability (as defined below), because the Company terminates your
employment without Cause (as defined below), or because you terminate your
employment with Good Reason (as defined below) then, subject to Paragraph 5(c)
below, you will be entitled to the following amounts and benefits, all payable
in accordance with the requirements of Section 409A:

(i) An amount equal to twenty-four (24) months of salary continuation, car
allowance and financial planning/tax preparation allowance. Such amount shall be
paid in twenty-four (24) monthly installments, each of which shall be considered
a separate payment and not one of a series of payments, to commence on the first
day of the first month following the 60th day after your termination of
employment, provided that if, on the date of your termination of employment, you
are a specified employee (within the meaning of in Section 409A), and if the
payments to be made to you hereunder are considered to be the deferral of
compensation within the meaning of Section 409A, the Company shall pay all
amounts of such deferred



--------------------------------------------------------------------------------

compensation that would have been due during the six-month period following your
termination of employment on the first day of the seventh month following the
termination date (or, if earlier, as soon as practicable after the date of your
death);

(ii) the annual one-time incentive payment you would have been paid, if any,
under the SEMICP relating to the fiscal year of termination if your employment
had not been terminated, prorated to the date of termination, such payment to be
based on applicable targets, threshold and other SEMICP criteria and terms and
actual performance relative thereto for such fiscal year, and to be made at the
same time that annual incentive payments for such fiscal year are made to other
senior executives of the Company;

(iii) eighteen (18) months of continuation in STERIS medical and dental plans
(the “Health Plans”) pursuant to COBRA, (it being understood that the Health
Plans expressly do not include life insurance or short-term or long-term
disability coverage). You will be required to pay the normal cost of such COBRA
coverage.

(c) Release. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to make any payment or provide any benefit under Paragraph 5(b)
hereof following your termination of employment by reason of your Disability or
a termination of your employment by the Company without Cause or by you for Good
Reason unless, on or before the sixtieth (60th) day following your termination
of employment, (i) you execute a release of all current or future claims, known
or unknown, arising on or before the date of the release against the Company and
its subsidiaries and the directors, officers, employees and affiliates of any of
them, in the form attached to this Agreement, and (ii) any applicable revocation
period expires without you having revoked such release.

(d) Notwithstanding anything to the contrary, if you are entitled to benefits
under this Agreement and your Change in Control Agreement based on the same
event, you will be entitled to severance benefits under either this Agreement or
your Change in Control Agreement, whichever provides for greater benefits, but
will not be entitled to benefits under both agreements.

(e) For purposes of this agreement:

(i) “Cause” means (A) your conviction of a felony; (B) your indictment for a
felony as a result of any acts or omissions in the operation of the Company’s
business, except to the extent that such acts or omissions are fully consistent
with Company policy and industry practices; (C) your indictment for a felony
that is not as a result of any acts or omissions in the operation of the
Company’s business but has a material adverse effect upon the Company, its
business or reputation or your ability to perform your duties, (D) fraud,
misappropriation or embezzlement by you whether or not involving the Company;
(E) your material breach of this Agreement or any of the Other Agreements which
has not been cured within the applicable time period set forth in those
Agreements and, if not so specified, promptly (taking into account the nature of
the misconduct and the actions that must be taken to effect the cure) after
receipt by you of notice thereof from the Company; or (F) your gross misconduct,
gross negligence, moral turpitude, or insubordination, that has a material
adverse effect upon the Company, its business or reputation or your ability to
perform your duties;

(ii) “Good Reason” means (A) the Company fails to make any payment when due
pursuant to Section 2; (B) demotion from your position as President and Chief
Executive Officer, (C) any material decrease in your base salary compensation, a
reduction of your maximum bonus opportunity under the SEMICP to less than 100%
of base salary, or the Company’s failure to provide you eligibility for stock,
options or other equity grants under the 2006 Equity Plan or successor plans if
such grants are broadly provided to other current senior executives, provided
that any such decrease, reduction, or non-eligibility described in this
Section 5(e)(ii)(C) will not be considered Good Reason if similar change(s) are
recommended by the Company’s independent compensation consultant, or by the
STERIS Board for general application to other current senior executives; (D) a
material breach of this Agreement by the Company (other than a payment default);
(E) the Company requires you to work out of an office that is more than 50 miles
outside of Mentor, Ohio for more than 30 consecutive days without your written
consent; or (F) the shareholders of the Company fail to elect or re-elect you to
the Board, or elect to remove you from the STERIS Board other than for Cause;
and in each case, you have provided the Company with written notice



--------------------------------------------------------------------------------

within thirty (30) days describing the initial event which you believe
constitutes “Good Reason,” and the Company has failed to remedy the situation
promptly (taking into account the nature of the breach and the actions that must
be taken to effect the cure) after receipt of such notice; and

(iii) “Disability” shall have the meaning used for purposes of the Company’s
long term disability plan as in effect from time to time.

6. Miscellaneous. You represent and warrant to STERIS that: (a) the execution,
delivery and performance of this agreement by you does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which you are a party or by which you
are bound, (b) you are not a party to or bound by (i) any employment agreement
or non-compete/non-solicitation agreement with any other person or entity, or
(ii) any confidentiality agreement that would impair your ability to perform
your duties under this Agreement with any other person or entity, and (c) upon
the execution and delivery of this agreement by you, this agreement will be a
valid and binding obligation of you, enforceable in accordance with its terms.
STERIS may withhold from any amounts payable under this agreement all federal,
state, city or other taxes as STERIS is required to withhold pursuant to any
applicable law, regulation or ruling.

Whenever possible, each provision of this agreement shall be interpreted in such
manner as to be effective and valid, but if any provision of this agreement is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this agreement shall be reformed, construed and enforced as if
such invalid, illegal or unenforceable provision had never been contained
herein. Ohio law shall govern the terms and any interpretation of this Agreement
and any dispute hereunder shall be submitted to binding arbitration before three
arbitrators in the city of Cleveland, Ohio, pursuant to the rules of the
American Arbitration Association.

This agreement embodies the complete agreement and understanding between the
parties with respect to the subject matter hereof and effective as of its date
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof in any way. The provisions of this Agreement may be
amended or waived only with the prior written consent of STERIS and you, and no
course of conduct or failure or delay in enforcing the provisions of this
agreement shall affect the validity, binding effect or enforceability of this
agreement. STERIS’s obligation under Section 5 to pay severance benefits with
respect to your termination of employment that has occurred prior to the
termination of this Agreement and STERIS’s rights to recoupment under the last
paragraph of Section 2, are subject to the terms of the respective Sections and
will survive the termination of this Agreement. This agreement may be executed
in separate counterparts, each of which shall be deemed to be an original and
both of which taken together shall constitute one and the same agreement.

If you find this agreement acceptable, please sign and date the letter on the
line indicated below and return this letter along with the other agreements to
me. If you need more information in regard to any of the conditions in the above
offer, please contact Don Whitehouse, Vice President of Human Resources or Mark
McGinley, Senior Vice President, General Counsel. This agreement is subject to
the return of the required executed agreements.

Sincerely,

STERIS Corporation

By: /s/ John P. Wareham

John P. Wareham

Chairman of the Board

 

Acknowledged and Agreed: By: /s/ Walter M. Rosebrough, Jr. Walter M. Rosebrough,
Jr. Date:      



--------------------------------------------------------------------------------

WAIVER AND RELEASE

DO NOT SIGN WITHOUT READING AND UNDERSTANDING

In consideration of the payments to be made to me following termination of my
employment with STERIS Corporation pursuant to the employment agreement between
STERIS Corporation and me dated September        , 2007 (the “Employment
Agreement”), which payments I acknowledge I am not entitled to receive without
execution of this Waiver and Release, and which payments will not commence
earlier than eight days after the execution of this Waiver and Release, I (the
undersigned), for myself, my heirs, administrators, executors, and assigns,
release and discharge STERIS, its affiliates, subsidiaries, divisions,
successors, and assigns and the employees, officers, directors, and agents
thereof (collectively referred to throughout this Waiver and Release as
“STERIS”) from any and all claims arising out of or relating to my Employment
Agreement, my employment with STERIS, and my departure from my employment with
STERIS based upon or related to any contention (i) that my employment terminated
or ended because of any wrongful, unlawful, or improper reason or in violation
or breach of any express or implied contract or agreement, or (ii) that STERIS
engaged in any unlawful or discriminatory act, event, pattern, or practice
involving age, religion, sex, national origin, ancestry, handicap, veteran
status, race, or color, including without limitation, the federal Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., or any similar state
law.

I warrant that no promise or inducement has been offered to me other than as set
forth in the Employment Agreement, that I am relying on no other statement or
representation by STERIS, and that I have not assigned any of my rights. I have
read this Waiver and Release; I have had a full opportunity to consider it
(including the opportunity to consult with an attorney of my choice); and I
understand that by signing it I am giving up important rights, including any
right to sue under federal, state, or local law. I also verify that my entering
into this Waiver and Release is wholly voluntary.

I further warrant that:

(a) I understand that I am specifically waiving rights or claims under the
federal Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.;

(b) I understand that I am not hereby waiving any rights or claims that may
arise after this Waiver and Release is executed by me;

(c) I understand that this Waiver and Release is being given by me in exchange
for consideration that is more valuable to me than what I am entitled to without
the Employment Agreement and the execution of this Waiver and Release;

(d) I have been advised in writing by STERIS that I should have, at my expense,
an attorney of my choice review this Waiver and Release;

(e) I have been advised by STERIS that I may take up to [twenty-one (21) days OR
forty-five (45) days AS STERIS MAY DETERMINE AND PROVIDE] from receipt of this
Waiver and Release to determine whether to execute the same; and

(f) I have been advised by STERIS that this Waiver and Release may be revoked by
me within seven (7) days following execution of this Waiver and Release
whereupon this Waiver and Release shall be null and void.

IN WITNESS WHEREOF, I,                                 , have hereby set my hand
this                      day of                         ,             .

Witnesses:

 

--------------------------------------------------------------------------------

Acknowledgment of Receipt of Waiver and Release

I,                                 , do hereby acknowledge that on
                                    , I received a copy of the Waiver and
Release which is attached hereto, and I understand that I have [twenty-one
(21) days OR forty-five (45) days AS STERIS MAY DETERMINE AND PROVIDE] from the
date of receipt of the Waiver and Release to determine whether to execute it.

Witness:                                     
                                        
                                                                            

 



--------------------------------------------------------------------------------

Director of Human Resources

STERIS Corporation

5960 Heisley Road

Mentor, Ohio 44060

Re: Waiver and Release

Dear Sir or Madam:

On                            ,                 , I executed a Waiver and
Release in favor of STERIS. More than seven (7) days have elapsed since I
executed the Waiver and Release. I have at no time revoked my acceptance or
execution of the Waiver and Release and, accordingly, I hereby request that
STERIS commence making the payments due to me under my Change of Control
Agreement.

Very truly yours,

*EXECUTIVE NAME*

*TITLE*